Citation Nr: 1718752	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for residuals of a tailbone contusion.  

3.  Entitlement to service connection for a right leg disability. 

4.  Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Appellant represented by:	Tommy Klepper, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a videoconference hearing in February 2013 and a copy of that transcript is of record. 

In a September 2014 decision, the Board remanded the appeal for further development.  In a January 2016 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  As this is considered a full grant of the benefits sought on appeal, the issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Board again notes that the Veteran has filed a claim for posttraumatic disorder.  However, based on the evidence of record, the claim has been recharacterized as seen on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2012 to May 2012 and the February 2013 Board hearing transcript.




FINDINGS OF FACT

1.  The Veteran's low back disability did not manifest during or as a result of active military service.

2.  The Veteran's residuals of a tailbone contusion did not manifest during or as a result of active military service.

3.  The Veteran's right leg disability did not manifest during, or as a result of active military service; and is not etiologically related to a service-connected disability.

4.  The Veteran's acquired psychiatric disorder did not manifest during, or as a result of active military service; and is not etiologically related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for residuals of a tailbone contusion have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for right leg disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, these notice requirements were accomplished by way of a letter sent in June 2010, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post-service VA and private treatment records and examination reports have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 




Low Back Disability and Residuals of a Tailbone Contusion

The Veteran contends that he injured his back/tailbone during an in-service parachute accident.  See February 2013 Board hearing transcript.  

Turning to the evidence of record, the Veteran has a current diagnosis of degenerative joint disease lumbar spine as illustrated by the January 2012 VA examination.  The Veteran also has current diagnoses of tailbone contusion, muscle tendon unit strain of the back and strain of the right iliolumbar ligaments and buttock as evidenced by the March 2013 private opinion.  

In regards to the Veteran's military service, the Veteran's DD-214 shows that the Veteran is in receipt of the Parachute Badge.  The Veteran's personnel records show that the Veteran completed the Airborne Course at Fort Benning, Georgia on November 23, 1973.  Additionally, the Veteran's service treatment records show that the Veteran was treated for back pain in November 1974 and diagnosed with muscle spasms.  As such, the Veteran's claim turns on whether his currently diagnosed low back disability and residuals of a tailbone contusion are related to his military service.  

In this regards, a November 11, 1974 service treatment record shows that the Veteran was treated for back pain for the prior day.  

Another November 11, 1974 service treatment record shows that it was noted that the Veteran was seen that morning for low back pain and was returned to duty.  The Veteran was lifting and felt something "pop" between his shoulder blades.  On physical examination, the Veteran had full range of motion of the back and upper extremities.  The Veteran was diagnosed with muscle spasms.  The physician recommended a profile and continued PT.  

A November 11, 1974 service treatment individual sick slip shows that the Veteran was returned to duty.  

The Veteran's February 1975 separation report of medical examination shows that the Veteran's spine and other musculoskeletal were noted as normal.  A February 1975 report of medical history shows that the Veteran denied broken bones, bone joint or other deformity and recurrent back pain.  The Veteran did report adverse reaction to serum, drug or medicine.  The Veteran also reported that his present health was excellent.  It was also noted that the Veteran had no significant history and was allergic to penicillin.  

Post service VA treatment records dated June 1998 to January 2016 reveal a March 1999 VA treatment record that shows that the Veteran was diagnosed with lumbar degenerative joint disease and back pain.  A June 1999 x-ray revealed minimal degenerative changes at the L5-S1.  It was also noted that there may be slight loss in height of the body of T12 secondary to old trauma.  It was also noted that there was no clear cut evidence of a recent fracture.  A January 2014 VA treatment record shows that the Veteran reported chronic back pain and that he injured himself on a parachute jump in 1974.  

In an April 2010 statement, the Veteran reported that he was a paratrooper.  The Veteran reported that when he hit the ground it was like a shot.  The Veteran reported that when he hit his back he cracked his tailbone.  The Veteran reported that he went to the base hospital and this is what they told him.  

The Veteran was afforded a VA examination in January 2012.  The Veteran reported that his history of back pain started in the military.  The Veteran reported he injured his back while lifting in the military.  The Veteran reported he had intermittent back pain since military.  After physical examination, the examiner concluded that it was less likely than not that the Veteran's low back condition was related to his military service.  The examiner explained that the service treatment records show that the Veteran was treated for low back pain on November 11, 1974.  The examiner noted that the Veteran felt something pop between shoulder blades when lifting.  The examiner noted that there was no other documented evidence for treatment for a chronic low back condition in the military.  The examiner noted that the Veteran was discharged from the military in 1975.  The examiner noted that there was no documented evidence of treatment of a back condition until 1998 after his discharge.  The examiner explained that the chronicity of a low back condition was not established based on the available medical reports.  The examiner explained that therefore, it was less likely than not the Veteran's current diagnosis of degenerative joint disease of the back is related to in service complaint of low back pain and muscle spasm diagnosis.

At the February 2013 Board hearing, the Veteran testified that he was in jump school for ten weeks.  He reported that the training was very rough and strenuous.  He reported that the training included running with 100 pound pack on his back and doing push-ups and pull-ups.  He reported that he was hung in parachute straps to strengthen his legs.  The Veteran reported that during his training they usually did two jumps per week.  The Veteran reported that he would jump out of planes going 130 miles an hour and the static line would yank him back.  The Veteran reported that he probably did about 16 to 20 jumps while in-service.  The Veteran reported that he had a parachute failure when training to go to Vietnam.  The Veteran reported that in 1974 his main chute collapsed on him about 100 feet from the ground.  He reported that he pulled his reserve and his reserve slowed him down up until about 40 feet off the ground.  The Veteran reported that he landed on his tailbone.   The Veteran reported that as a result he had to eventually go to see the doctor for his hip.  The Veteran reported that he continued with the exercise because he was embarrassed and did not report the incident to his superiors.  

The Veteran reported that in 1974 he was lifting some boxes and felt something pop between his shoulders and the pain travelled down his back.  The Veteran reported that this could have been an aggravation of the previous injury.  The Veteran reported that he then returned to duty.  The Veteran reported that after service he worked in an oil field but could not continue due to his back.  The Veteran reported that his low back pain prevented him from getting jobs.  The Veteran reported that after the parachute jump he experienced sharp pain from the tailbone up the spine.  The Veteran reported that it then just faded away which is why he never went ahead and got it taken care of.  The Veteran reported that initially he took Tylenol to numb the pain.  The Veteran reported that he always had back pain but then it got so bad he had to seek treatment from the VA.  The Veteran reported that he self-medicated after service.  The Veteran also reported that he did not seek treatment after service because he could not afford it.  The Veteran's representative also asserted that the totality of the Veteran's training and parachute jumps lead to his disabilities.

In a March 2013 private statement, Dr. E noted that the Veteran reported that while stationed at Fort Bragg, North Carolina, he was doing a parachute jump.  He reported his chute streamlined.  He reported that he opened his secondary chute fifty feet above the ground.  The Veteran reported that his chute failed.  The Veteran reported that he landed on his buttocks and tailbone.  The Veteran reported that he had immediate pain in his tailbone and back.  The Veteran reported that being in the Airborne; he was reluctant to go to the medics.  The Veteran reported that since that time, he continued to have back pain with difficulty lifting and bending.  The Veteran reported that as he would do sheet rock work and work in the oil fields, he would have a lot of pain and stiffness.  The Veteran reported that he has been in chronic pain since the parachute incident at Fort Bragg.  The Veteran reported that the last thirteen or fourteen years, he has been taking medication's including hydrocodone.  The Veteran reported that over the last several years, his back pain has become much worse.  

Dr. E concluded that the fifty foot fall caused a contusion of his tailbone and strain of the right iliolumbar and sacroiliac ligaments.  He explained that it strained the muscles in his right low back.  He explained that this caused increased pressure on the discs in his lower back causing the discs to begin failing in the 1990s.  Dr. E explained that the discs and osteophyte formation from the injury have caused impingement of the right L5 and S1 spinal nerves.  Dr. E also explained that his medical opinions were based upon his examination of the Veteran, review of medical and/or service records, his education training, and experience and upon reasonable medical probability and reasonable medical certainty.  He concluded that it was his medical opinion that the injuries, impairments and disabilities set forth in his diagnosis and computation of service connected disability were, as likely as not, due to and a consequence of this Veteran's military service.

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for a low back disability or residuals of a tailbone contusion.  
First, the Board acknowledges the Veteran's reported parachute accident during Air Borne Course training.  The Board again notes that the Veteran is in receipt of the Parachute Badge and completed the Air Borne Course in November 1973.  The Board also again notes that the Veteran reported that he did report this incident because he was embarrassed and did not want to complain.  The Board finds that the Veteran is competent and credible in regards to the parachute accident as the evidence of record does not directly contradict the Veteran's contentions. 

However, in regards to the Veteran's competent assertions that he has had low back pain since the parachute incident or since military service in general, the Board finds that the Veteran is less than credible.  The Board notes that the after the reported parachute incident, the Veteran continued to perform the duties of his service for almost 12 months without any complaints of low back pain or tailbone pain.  Instead service treatment records dated after November 1973 and before the November 1974 treatment for low back pain show that the Veteran was treated for a viral infection, an injury to the left arm, an injury to the right wrist, painful kidneys headaches, a right arm injury and a lacerated right index finger.  Additionally, when the Veteran was treated for his low back pain in November 1974, the Veteran reported that it was due to lifting and did not report to military medical professionals that his back pain had been ongoing or that it was due to the reported parachute accident.  The Board also notes that service treatment records dated after the November 1974 treatment show no complaint, treatment or diagnosis of a low back or tailbone disorder.  The Veteran was treated for treated for a cut to the right thumb.  Furthermore, on separation, the Veteran specifically denied bone joint or other deformity and recurrent back pain.  

The Board is aware of the concept outlined by the United States Court of Appeals for Veterans Claims (Court) that "[w]hen assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence."  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The Board also notes that in Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court noted in a footnote that "as a general matter, the absence of evidence is not substantive negative evidence.  While the majority agrees that this is not an absolute rule, there must be 'a proper foundation ... to demonstrate that such silence has a tendency to prove or disprove a relevant fact'."  The Court also referenced Federal Rule of Evidence 803(7) and cited Buczynski for the proposition that "'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded.'"  

In this case, the Board finds that a proper foundation exists, as the Board finds that the Veteran's reported pain since the reported November 1973 parachute incident and reported pain since his military service would have ordinarily been recorded in the Veteran's service treatment record.  It is reasonable to conclude that the Veteran would have reported his described ongoing back pain to military medical professionals in light of seeking treatment for other conditions and instead of specifically denying recurrent back pain on separation.  The absence of treatment outside of November 11, 1974, and the Veteran's specific denial of recurrent back pain on separation have a tendency to prove the relevant fact that such reported ongoing back pain did not occur.  As such, based on the preceding discussion, the absence of complaints, treatment or diagnosis of ongoing pain both before and after the November 1974 treatment and the denial of recurrent back pain on separation may serve as substantive negative evidence against such reported on-going back pain.  As such, the Board assigns no probative value to the Veteran's current recollection that he has had ongoing back pain since the November 1973 parachute incident and since his military service in general.  

The Board also acknowledges the Veteran's assertions that he cracked his tailbone during the parachute incident and was told this by military doctors.  However, the Board finds that the Veteran is less than credible in his assertions.  First, the Veteran has provided contradictory statements in regards to the events following the parachute jump.  The Veteran has reported that he cracked his tailbone and the Veteran has reported that after the incident he had intense pain that then subsided and that he did not seek medical treatment after the incident and continued with the exercise.  Furthermore, the Veteran's service treatment records revealed no complaint, treatment or diagnosis of a cracked tailbone or any tailbone injury.  As such, the Board assigns no probative weight to the Veteran's report of a cracked tailbone during service.  

Instead, the Board finds the January 2012 VA examination report to be highly probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the January 2012 VA opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  Furthermore, the January 2012 VA examiner properly relied on the Veteran's service treatment record in concluding that the chronicity of a low back condition was not established based on the available medical reports.  As such, the Board finds the January 2012 VA opinion to be dispositive of the nexus issue in this case.  

The Board acknowledges the March 2013 private opinion provided by Dr. E.  The Board also acknowledges that the March 2013 private opinion noted review of the claims file to include the Veteran's service records.  The Board finds that the March 2013 private examiner relied, at least in part, on the Veteran's reports of ongoing low back pain in reaching his conclusions.  However, the Board finds that the March 2013 VA examiner did not reconcile his conclusions regarding ongoing back pain since the November 1973 parachute incident and service with the available evidence of record.  As outlined above, the more contemporaneous service treatment records are against a finding that the Veteran had ongoing back pain since service.  The Board again notes the explicit denial of recurrent back pain at separation.  The Board thus finds that the March 2013 private opinion was based, at least in part, on an inaccurate factual basis.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  As such, the Board assigns the March 2013 private opinion no probative value in determining the etiology of the Veteran's low back disability and residuals of a tailbone contusion.    

The Board also acknowledges the Veteran's assertion that his low back/tailbone disabilities are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of a low back disability and residuals of a tailbone contusion, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions regarding the etiology of his low back disability and residuals of a tailbone contusion.  

The Board also acknowledges the Veteran's and his representative's assertions that his November 1974 injury was an irritation of the injuries suffered during the parachute incident and that his disabilities are due to the totality of his training and parachute jumps.  However, again, the Veteran, nor his representative, has the medical expertise necessary to provide such conclusions.  As such, the Board assigns no probative weight to these assertions.  

In regard to presumptive service connection and continuity of symptoms, tailbone contusion, muscle tendon unit strain of the back and strain of the right iliolumbar ligaments and buttock are not enumerated conditions under 38 C.F.R. § 3.309(a).  As such, presumptive service connection and service connection based on continuity of symptoms is not warranted for these disabilities.  The Board does note that the Veteran's degenerative joint disease lumbar spine is properly afforded such consideration, as arthritis is a enumerated conditions under 38 C.F.R. § 3.309 (a); Walker, 708 F.3d 1331.  However, as the most probative evidence of record is against a finding that the Veteran had an in-service onset of symptoms that continued after service, service connection based on continuity of symptomatology is not warranted.  Additionally, there is no competent and credible evidence of record that the Veteran's low back disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  The Board acknowledges the Veteran's reports that he did not seek treatment after service because he could not afford it.  However, the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  As such, service connection is not warranted based on these theories of service connection.  

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Leg Disability and Acquired Psychiatric Disability

The Veteran contends that he has a right leg disability that is related to his low back disability and an acquired psychiatric disorder that is related to the pain due to his low back disability and the in-service parachute jump.  See February 2013 Board hearing transcript.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the evidence of record, the Veteran has a current diagnosis of radiculopathy of the right lower extremity affecting the sciatic nerve as evidenced by the January 2012 VA examination.  The Veteran also has diagnoses of right iliotibial tract tendonitis and depression as evidenced by the March 2013 private opinion.  However, as illustrated above the Veteran is not currently in receipt of service connection for a low back disability or service connection for residuals of a tailbone contusion.  Therefore, service connection on a secondary basis is not warranted.  

Additionally, the most competent and credible evidence of record is against a finding that the Veteran's right leg disability and acquired psychiatric disability are related to military service.  The Board notes that the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a right leg disability or an acquired psychiatric disability.  The Veteran's February 1975 separation report of medical examination shows that the Veteran's lower extremities and psychiatric were noted as normal.  A February 1975 report of medical history shows that the Veteran denied cramps in his legs, broken bones, bone joint or other deformity, depression or excessive worry and nervous trouble of any sort.  Additionally, the January 2012 VA examination illustrates that the Veteran's radiculopathy is due to his low back disability.  Furthermore, the March 2013 private opinion provided by Dr. E and the March 2013 private opinion provided by Dr. R related the Veteran's right leg disability and acquired psychiatric disorder to the Veteran's low back disability and residuals of a tailbone contusion and the pain caused by the Veteran's low back disability.  The Board also notes that neither opinion related the Veteran's disabilities directly to his military service.  As such, the Board finds service connection on a direct basis is also not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra.




ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for residuals of a tailbone contusion is denied.  

Entitlement to service connection for a right leg disability is denied. 

Entitlement to service connection for an acquired psychiatric disability is denied. 





______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


